The plaintiff in error, Lawrence Morgan, was convicted in the county court of Ottawa county for a violation of the prohibition law and was, on July 11th, 1910, sentenced to serve a term of six months in the county jail and to pay a fine of five hundred dollars. The Attorney General has filed a motion to dismiss the appeal for the following reason: "Because notice of appeal was not served on the county attorney as required by sec. 6949, Snyder's Stat. Wherefore the Attorney General says that this court is without jurisdiction in this case, except to dismiss the appeal." There is nothing in the record which shows that notice of appeal in this case was served upon the prosecuting attorney. The statute is mandatory and jurisdictional. In the absence of such notice this court acquires no jurisdiction to entertain the appeal. The appeal is therefore dismissed.